UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2324


ALEXANDER A. JOHNSON,

                Plaintiff - Appellant,

          v.

PROSPERITY MORTGAGE CORP.; WELLS FARGO BANK, N.S.; WELLS
FARGO HOME MORTGAGE; JOHN S. BURSON, Substitute Trustee;
WILLIAM M. SAVAGE, Substitute Trustee; GREGORY N. BRITTO,
Substitute   Trustee; JASON  MURPHY,  Substitute Trustee;
KRISTINE D. BROWN, Substitute Trustee; ERIK W. YODER,
Substitute Trustee,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:11-cv-02532-AW)


Submitted:   December 21, 2012            Decided:   January 4, 2013


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Solomon, SOLOMON & BASCIETTO, LLC, Boynton Beach,
Florida, for Appellant.    Amy S. Owen, Richard D. Holzheimer,
Jr., COCHRAN & OWEN, LLC, Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alexander A. Johnson appeals from the district court’s

order dismissing his complaint in which he sought a judgment

quieting title to real property, a declaratory judgment, and an

accounting.      The       district   court   determined     that      Johnson’s

complaint failed to state a claim for relief.               We have reviewed

the   record   and   the    briefs    submitted   on    appeal   and    find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Johnson v. Prosperity Mortg. Corp., No.

8:11–cv–02532–AW (D. Md. Nov. 3, 2011).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                        2